Citation Nr: 1003090	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a chronic lumbosacral 
spine disorder to include degenerative disc disease and 
laminectomy residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from June 1988 to June 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
service connection for low back pain.  In May 2009, the 
Veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that he initially injured his back during 
boot camp when he slipped, fell, and hit his back.  He stated 
that he has experienced chronic low back pain since his 
inservice trauma.  

In reviewing the record, the Board observes that an April 
1999 treatment record from M. M., M.D., reflects that the 
Veteran was seen by his factory's doctor for his back 
disorder in April 1999.  Clinical documentation from Dr. M. 
dated between January 2005 and November 2005 conveys that the 
Veteran had "a long history of chronic sciatica;" "has 
been in and out of the neurosurgeon's office over the 
years;" and was being treated by a Dr. McC.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given the recently submitted private clinical 
documentation reflecting a "long history of sciatica" and 
as the private clinical documentation is dated prior to the 
VA examination for compensation purposes afforded to the 
Veteran, the Board finds that further VA evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Since the claims file is being returned it should be updated 
to include any VA treatment records compiled since October 
16, 2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his chronic post-operative 
lumbosacral spine disability including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Dr. McC., 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the claims file.  

2.  Associate with the claims folder any 
relevant VA medical treatment records 
dating from October 16, 2007.  If no 
additional records exist, such should be 
noted in the claims folder.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his post-operative 
lumbosacral spine disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic lumbosacral spine disorder had 
its onset during active service; is 
etiologically related to the Veteran's 
inservice back complaints; or otherwise 
originated during or is causally related 
to active service.  
Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4. Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic lumbosacral spine disorder to 
include degenerative disc disease and 
laminectomy residuals.  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

